IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00192-CV

                    IN THE INTEREST OF T.B., AN ADULT



                          From the 272nd District Court
                               Brazos County, Texas
                         Trial Court No. 16-03580-CRF-272


                                      OPINION


       T.B. was indicted for the felony offense of stalking. See TEX. PENAL CODE § 42.072.

In 2018, the trial court found T.B. to be incompetent to stand trial and ordered T.B.

committed for restoration to competency. In 2019, because the felony charge was still

pending, a civil commitment jury trial was held, and based on the jury's findings, the trial

court ordered extended mental health services for T.B. This Court affirmed that order.

See In the Interest of T.B., 594 S.W.3d 773 (Tex. App.—Waco 2019, no pet.).

       Because T.B. was committed in a civil proceeding, his status must be reviewed

annually. See TEX. HEALTH & SAFETY CODE § 574.035(h) ("An order for extended inpatient

mental health services must provide for a period of treatment not to exceed 12 months.").

Pursuant to the annual review, a jury trial was held in September of 2020 (during the
COVID-19 pandemic), and T.B. was again committed pursuant to the trial court's

Amended Order of Civil Commitment: Charges Pending (Mental Illness) Under Article

46B.102, signed on September 17, 2020. This Court affirmed that amended order. See In

the Interest of T.B., Nos. 10-20-00263-CV and 10-21-00027-CV, 2021 Tex. App. LEXIS 4238

(Tex. App.—Waco May 28, 2021, no pet.) (mem. op.). During the pendency of the 2020

appeal, the trial court signed a Second Amended Order of Civil Commitment: Charges

Pending (Mental Illness) Under Article 46B.102 on February 1, 2021. This Court reversed

that second amended order. Id.

        In July of 2021, again pursuant to the annual review, another jury trial was held,

and T.B. was again committed pursuant to the trial court's July 29, 2021 Order of Civil

Commitment: Charges Pending (Mental Illness) Under Article 46B.102. T.B. appeals that

order wherein he was directed to receive in-patient mental health treatment for 12

months from the date of his arrival into a mental health facility.           Because T.B.’s

constitutional challenge to the unanimity of the verdict was not preserved and because

the trial court did not err in excluding evidence, the trial court’s Order is affirmed.

UNANIMOUS VERDICT

        At the conclusion of TB.’s trial, the trial court accepted a verdict of 10 of the 12

jurors in favor of T.B.’s continued commitment. In his first issue, T.B. asserts that because

the 14th Amendment to the United States Constitution requires a unanimous verdict in

non-petty criminal prosecutions, and given T.B’s involuntary loss of liberty, the trial court

erred in accepting a non-unanimous verdict from the jury.

        The State argues, and T.B. acknowledges, that T.B. has failed to preserve this issue


In the Interest of T.B.                                                                   Page 2
for our review because he did not object in the trial court below. T.B., however, argues

first, that the fundamental error doctrine excuses his failure to preserve the issue; and

second, if it does not, the principles of Marin should be used or the error should be

analyzed under the Almanza standard for charge error. We disagree with T.B.

Fundamental Error

        In civil appeals, the fundamental-error doctrine is a narrow and limited exception

to the procedural rules requiring parties to preserve error regarding their appellate

complaints. See In re B.L.D., 113 S.W.3d 340, 350 (Tex. 2003). In light of the strong policy

considerations favoring the preservation-of-error requirement, the Supreme Court of

Texas has called the fundamental-error doctrine "a discredited doctrine." See id. At most,

the fundamental-error doctrine applies in the following three situations:

        (1) when the record shows on its face that the court rendering the judgment
        lacked jurisdiction of the subject matter;

        (2) when the alleged error occurs in a juvenile delinquency case and falls
        within a category of error as to which preservation of error is not required;
        or

        (3) when the error directly and adversely affects the interest of the public
        generally, as that interest is declared by a Texas statute or the Texas
        Constitution.

See Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 577 (Tex. 2006) (including the first and

third categories); B.L.D., 113 S.W.3d at 350-51 (including the first and second categories).

        T.B.’s argument appears to be two-fold. He argues that because the United States

Supreme Court held in Ramos v. Lousiana, ___ U. S. ___, 140 S. Ct. 1390, 1395, 206 L. Ed.

2d 583 (2020) that unanimous verdicts are required to convict in all serious criminal cases



In the Interest of T.B.                                                                 Page 3
pursuant to the 6th Amendment as applied to the States by the 14th Amendment,

        (1) language that the right to a unanimous verdict is “vital,” “essential,”
        “indispensable,” and “fundamental” implicates the lack of a trial court’s
        jurisdiction to issue a non-unanimous verdict and thus meets the
        fundamental error doctrine; and

        (2) non-unanimous jury verdicts in involuntary commitments, which
        deprive a person of liberty, affect the interest of the public as that is declared
        in the Texas Constitution or statutes of the State and also meet the
        fundamental error doctrine.

Accordingly, T.B.’s argument continues, a non-unanimous verdict in an involuntary civil

commitment is fundamental error which does not require an objection to preserve the

issue for appeal. We decline to extend Ramos to that conclusion.

        First, Ramos is limited to non-unanimous verdicts in criminal cases. The 6th

Amendment as well as Article 1, section 10 of the Texas Constitution are limited to

criminal prosecutions. See In the Interest of J.B., 605 S.W.3d 650, 655 (Tex. App.—Houston

[1st Dist.] 2020, no pet.). Further, in a civil commitment, state power is not exercised in a

punitive sense and cannot be equated to a criminal prosecution. Addington v. Texas, 441

U.S. 418, 428, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979). Second, T.B. does not direct this Court

to any authority, other than his reliance on Ramos, that suggests a non-unanimous verdict

in a commitment proceeding deprives the trial court of jurisdiction of the subject-matter

of that proceeding to render a judgment. The subject matter before the trial court is an

involuntary mental health commitment. T.B. does not contend that the trial court did not

have jurisdiction of that proceeding.

        Third, involuntary mental health commitment proceedings, such as this one, are

civil rather than criminal in nature, and all the procedural requirements of a criminal


In the Interest of T.B.                                                                      Page 4
hearing are not strictly applicable. In the Interest of T.B., 594 S.W.3d 773, 776 (Tex. App.—

Waco 2019, no pet.). Rule 292 of the Texas Rules of Civil Procedure allows the rendering

of a verdict by ten members of an original jury of twelve or by five members of an original

jury of six. TEX. R. CIV. P. 292(a). And even though this perceived wrong by T.B. may

affect T.B.’s own private interests, T.B. has not shown that it directly and adversely affects

the interest of the public generally as that interest is declared by a Texas statute or the

Texas Constitution. Thus, the fundamental-error doctrine does not apply to T.B.’s appeal.

Marin

        In an attempt to further his argument that preservation is not required, T.B.

alternatively argues that this Court should expand the fundamental-error doctrine by

using the principles described by the Texas Court of Criminal Appeals in Marin v. State,

851 S.W.2d 275, 278-79 (Tex. Crim. App. 1993), overruled on other grounds by Cain v.

State, 947 S.W.2d 262, 264 (Tex. Crim. App. 1997). In Marin, the Texas Court of Criminal

Appeals identified three categories of rules or rights: (1) systemic (or absolute)

requirements or rights; (2) waivable rights; and (3) forfeitable rights. See Mendez v. State,

138 S.W.3d 334, 340 (Tex. Crim. App. 2004). T.B. asserts that, pursuant to Ramos and the

Texas Supreme Court’s decision in In re C.O.S., 988 S.W.2d 760 (Tex. 1999), the right to a

unanimous jury verdict in a civil commitment proceeding is a Marin category one or two

right which would require an affirmative waiver before being subjected to procedural

default rules on appeal.

        As we noted earlier, Ramos is limited to verdicts in criminal cases, and we decline

to extend its holding to civil commitment proceedings. Further, in C.O.S, the Texas


In the Interest of T.B.                                                                 Page 5
Supreme Court noted that juvenile proceedings were “quasi-criminal,” a term that has

not been used to describe civil commitment proceedings, and used the former Rules of

Criminal Evidence to determine that Marin applied when reviewing preservation issues

in juvenile cases. See id. at 765. T.B. has not provided us with any case authority, and we

have not found any, that has expanded C.O.S.’s holding into the civil commitment arena.

We decline to do so. Accordingly, we reject T.B.'s invitation to expand the fundamental-

error doctrine to include a Marin-type review.

Almanza

          T.B. presents another alternative argument asserting that this Court should use the

Almanza 1 standard to review charge error in “quasi-criminal” involuntary commitment

proceedings. 2 The logical extension of this argument is that if Almanza is the standard for

reviewing charge error in this case, no preservation of the unanimity issue would be

required, and we could, therefore, review T.B.’s issue for at least egregious error. T.B.

has presented no authority, and we have found none, for the proposition that a

commitment for mental health services pursuant to chapter 574 of the Texas Health and

Safety Code is a “quasi-criminal” proceeding or that commitment proceedings such as

his fall under the Almanza standard for reviewing charge error. We decline to hold

Almanza applies in this proceeding.



1
    Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g).

2
  Under Almanza’s dual standards of review, if the defendant timely objected at trial, reversal is required if
the reviewing court finds "some harm" to the defendant; but if the defendant did not object, then reversal
is warranted only upon a showing of "egregious harm" such that the defendant was deprived of "a fair and
impartial trial." Almanza, 686 S.W.2d at 171.


In the Interest of T.B.                                                                                Page 6
Conclusion

          Accordingly, because T.B. did not object to the trial court’s acceptance of a non-

unanimous verdict from the jury, T.B. has failed to preserve his first issue for our review,

and it is overruled. See TEX. R. APP. P. 33.1.

EXCLUSION OF TESTIMONY

        In his second issue, T.B. asserts the trial court erred in not allowing T.B. to cross-

examine certain experts, specifically, Mary Conroy, Patrick Fallon, Satish Bhatt, “and

perhaps [Robert] Costello” regarding T.B.’s immigration hold and in not allowing T.B. to

argue such in closing.      However, T.B. gave record references to the exclusion of

questioning of only one expert, Conroy. Further, he presented no case authority as to the

trial court’s alleged error in failing to permit T.B. to argue T.B.’s immigration hold. He

presented case authority regarding reviewing evidentiary rulings but not potential errors

in argument.

        Texas Rule of Appellate Procedure 38.1(i) provides that a "brief must contain a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the record." TEX. R. APP. P. 38.1.(i). Texas courts have noted that "an

issue not supported by references to the record is waived." Nguyen v. Kosnoski, 93 S.W.3d

186, 188 (Tex. App.—Houston [14th Dist.] 2002, no pet.); see Dorton v. Chase, 262 S.W.3d

396, 400 (Tex. App.—Waco 2008, pet. denied) (stating that issues that do not comply with

Texas Rule of Appellate Procedure 38.1(i) are inadequately briefed and present nothing

for review); Strange v. Cont'l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet.

denied) (noting that an appellate court has no duty to perform an independent review of


In the Interest of T.B.                                                                 Page 7
the record and applicable law to determine whether the complained-of error occurred).

         Accordingly, T.B.’s complaints regarding alleged improperly excluded testimony

of Fallon, Bhatt, and Costello, and the improper exclusion T.B.’s argument regarding the

immigration hold are not adequately briefed and present nothing for review. See Tex. R.

App. P. 38.1. We will not discuss those complaints in this issue.

         What we will discuss is whether the trial court erred in prohibiting T.B. from

asking Dr. Conroy about T.B.’s immigration hold. Specifically, T.B. asserts, as he did in

the trial court, that he should have been able to rebut the false impression given the jury

that T.B. would walk free 3 with testimony from Conroy that because of the immigration

hold, T.B. would not be released; he would be in federal detention. The State objected to

the proposed testimony as irrelevant.

         We review a trial court's exclusion of an expert witness's testimony for an abuse

of discretion. Gunn v. McCoy, 554 S.W.3d 645, 666 (Tex. 2018); Caffe Ribs, Inc. v. State, 487

S.W.3d 137, 142 (Tex. 2016). A trial court abuses its discretion by failing to follow guiding

rules and principles. McCoy, 554 S.W.3d at 666. To reverse a trial court's judgment based

on the exclusion of evidence, we must find that the trial court did in fact commit error,

and that the error was harmful. Gee v. Liberty Mut. Fire Ins. Co., 765 S.W.2d 394, 396 (Tex.

1989).

         Opinion testimony that is conclusory or speculative is not relevant evidence




3
 According to the Texas Health and Safety Code, T.B. would be immediately released if, after a hearing, a
court or jury failed to find that T.B. was a person with mental illness and met certain criteria for court-
ordered mental health services. See TEX. HEALTH & SAFETY CODE § 574.033.


In the Interest of T.B.                                                                             Page 8
because it does not tend to make the existence of a material fact more probable or less

probable. See TEX. R. EVID. 401; City of San Antonio v. Pollock, 284 S.W.3d 809, 815 (Tex.

2009). However, evidence that might otherwise be inadmissible may become admissible

when a party opens the door by leaving a false impression with the jury that invites the

other side to respond. Comm'n for Lawyer Discipline v. Cantu, 587 S.W.3d 779, 787 (Tex.

2019).

         When questioned on voir dire, Dr. Conroy testified that she knew of the

immigration hold through conversations with the prosecutors but was not able to say

what the immigration services would do with T.B. if he was released from his

confinement on his mental health commitment. While arguing his point with the trial

court, T.B. told the court that T.B. would remain in custody and would be transferred to

the federal authorities, but what happened from there, “none of us know.” The trial court

responded that it was “all speculation,” to which T.B. agreed. Then the trial court replied,

“That’s why I am going to sustain the objection. I’m not going to let you go into it with

her.”

         If the jury did not answer the required questions about T.B.’s continued

commitment in the affirmative, T.B. would have to be released. See TEX. HEALTH & SAFETY

CODE § 574.033. That is not a false impression. What T.B. wanted the jury to know was

that T.B. had an immigration hold which, based on the arguments made to the trial court,

may or may not be a means to continue T.B.’s detention in a different facility. 4 What



4
 There was already evidence in the record of T.B.’s immigration hold through medical records that were
introduced.


In the Interest of T.B.                                                                         Page 9
happened to T.B. as a result of the immigration hold was speculative, especially through

the proposed questioning of Dr. Conroy. Accordingly, we cannot say that the trial court

abused its discretion in granting the State’s objection to the proposed testimony or in

refusing to allow T.B. to rebut an allegedly false impression.

        T.B.’s second issue is overruled.

CONCLUSION

        Having overruled each issued on appeal, we affirm the trial court's judgment.




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed February 2, 2022
[CVO6]




In the Interest of T.B.                                                           Page 10